ACCEPTED
                                                                                             04-15-00397-CV
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                      10/12/2015 12:00:00 AM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                     COURT OF APPEAL NO. 04-15-00397-CV

                                                                            FILED IN
                           IN THE COURT OF APPEALS                   4th COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
              FOR THE FOURTH SUPREME JUDICIAL                        10/11/2015 4:35:31 PM
                                                                DISTRICT
                                                                         KEITH E. HOTTLE
                               SAN ANTONIO, TEXAS                             Clerk




                          MARCELO R. MONTEMAYOR,
                                APPELLANT

                                           V.

                              GRACE CALENTINE,
                         AS DEVISEE OF THE ESTATE OF
                            LUISA R.MONTEMAYOR,
                                  APPELLEE



APPEAL FROM PROBATE COURT NO. 2, BEXAR COUNTY, TEXAS, NO.
2010-PC-3012, HON. TOM RICKHOFF, JUDGE PRESIDING



                    APPELLEE’S MOTION TO EXTEND TIME
                              TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

       NOW COMES the Appellee, Grace Calentine, who moves the Court, under
TRAP 38.6(a)(2), extend the time in which to file Appellee’s brief, and would
respectfully show the Court as follows:

       1.     Appellee’s Brief is due on or about October 14, 2014.
       2.     Appellee requests an extension of 30 days to file their brief.
       3.     No extension has been granted by this Court




                                            1
       WHEREFORE, PREMISES CONSIDERED, Appellee requests that her deadline
be extended until November 16, 2015.


                                            Respectfully submitted,



                                            /s/
                                            Reed Greene
                                            Attorney for Appellee
                                            State Bar No.: 08390970
                                            26254 IH 10 West, Suite 135
                                            Boerne, Texas 78006
                                            Telephone: (210) 826-1233
                                            Facsimile: (210) 463-9241

                            CERTIFICATE OF SERVICE

        I certify that on October 11, 2014 a true and correct copy of this Motion was
served on Marcelo Montemayor by facsimile transmission to (866) 866-1074 and via
email to one-marcelo@juno.com.


                                            /s/
                                            Reed Greene




                                            2